Exhibit 99.1 For Immediate Release Contact: John M. Cochrane (610) 397-5298 john_cochrane@pmagroup.com PMA Capital Reports Fourth Quarter and Full Year 2009 Results Blue Bell, PA, February 18, 2010 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the fourth quarter and full year 2009: Three months ended Year ended December 31, December 31, (in thousands, except per share data) 2009 2008 2009 2008 Operating income before change in tax valuation allowance $ 1,866 $ 3,566 $ 20,488 $ 21,537 Decrease in deferred tax asset valuation allowance 20,000 - 20,000 - Operating income 21,866 3,566 40,488 21,537 Net realized investment gains (losses) after tax (363 ) 168 334 (3,071 ) Income from continuing operations 21,503 3,734 40,822 18,466 Loss from discontinued operations after tax (18,318 ) (7,840 ) (19,609 ) (12,777 ) Net income (loss) $ 3,185 $ (4,106 ) $ 21,213 $ 5,689 Diluted per share amounts: Operating income $ 0.68 $ 0.11 $ 1.26 $ 0.67 Realized investment gains (losses) after tax (0.01 ) 0.01 0.01 (0.09 ) Income from continuing operations 0.67 0.12 1.27 0.58 Loss from discontinued operations after tax (0.57 ) (0.25 ) (0.61 ) (0.40 ) Net income (loss) $ 0.10 $ (0.13 ) $ 0.66 $ 0.18 Book value per share, end of period $ 12.46 $ 10.78 Vincent T. Donnelly, President and Chief Executive Officer, commented, "In spite of an economic environment which continues to provide significant challenges, PMA Capital finished 2009 with profitable operating results, significant book value growth, and closure on the sale of its run-off operations.We also realized significant revenue growth in our Fee-based Business during the fourth quarter and full year 2009.While we are disappointed with our fourth quarter results at The PMA Insurance Group, our full year combined ratio remained below 100% for the third straight year.We continue to maintain our underwriting and pricing discipline and for the second half of 2009, our pricing on our rate-sensitive workers’ compensation business increased modestly.The Company’s book value grew by 16% during 2009 to $12.46 per share, reflecting improved values in our investment portfolio combined with our earnings.” Mr.
